DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:
Claims 19 and 20 recite “16,,” which appear to contain a typographical error. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites wherein the one or more machine learning feature selection algorithms includes one of: a Markov blanket algorithm, a CorrSF algorithm, a Fast Correlation Based Filter (FCBF) algorithm, or a RELIEFF algorithm.  However, this claim is not clearly defined because the recited algorithms: a Markov blanket algorithm, a CorrSF algorithm, a Fast Correlation Based Filter (FCBF) algorithm, or a RELIEFF algorithm, are not defined, and the specification does not provide a description of the algorithms. 
Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US 2015/0264063), in view of Xiong et al. (US 2016/0127319, hereinafter Xiong), further in view of Lee et al. (US 2005/0144147, hereinafter Lee).

As per claim 1, Jenson teaches the invention as claimed, including a method, comprising: 
selecting a predefined number of machine-based transactions (i.e., use query (dependent upon one or more input parameters) to acquire a particular set of historical data, historical data include information that is related to or associated with activities that are known to be legitimate or illegitimate, including fraudulent transactions, see at least [0034], [0042]-[0045], [0099]); 

applying one or more machine learning feature selection algorithms to determine a second set of features (i.e., machine learning module can identify feature having the highest information gain, see at least [0060]), wherein
the second set of features includes no more than a predefined number of features (see at least [0060], [0064]; EN: features identified by the machine learning module would not be more than the features included in the acquired historical data); 
constructing a decision tree based on the second set of features (i.e., generate a decision tree, features identified by the machine learning module are nodes of the decision tree, see at least Fig. 6C, [0056], [0060], [0061], [0074]-[0076]), wherein 
	 the decision tree includes a plurality of nodes corresponding to the second set of features (i.e., nodes of the decision tree associated with feature, see at least Fig. 6C, [0056], [0060], [0061], [0074]-[0076]); and 
selecting, from the plurality of nodes, a subset of nodes (i.e., identifying node in the decision tree that satisfies specified precision criteria, see at least [0087]); 
determining a third set of features associated with the subset of nodes (i.e., the rule can be created based on a path leading to a node that satisfies the specified precision criteria, the rule can incorporate the properties or information related to each node and/or branch in the path, see at least [0087]); and 
generating a set of human-readable transaction categorization rules based on the third set of features (i.e., the rule can be created based on a path leading to a node that satisfies the specified precision criteria, the rule can incorporate the properties or information related to each 
Jenson does not explicitly teach determining a limit on a total number of transaction categorization rules to be generated; wherein the second set of features is smaller in number than the first set of features, the decision tree has a depth that is less than a predefined depth; applying a test data set to the decision tree to determine an accuracy level for each node included in the decision tree; the selected subset of nodes are associated with a predefined accuracy level; and wherein a total number of human-readable transaction categorization rules included in the set is fewer than the limit.
Xiong teaches determining a limit on a total number of transaction categorization rules to be generated (i.e., maximum number of rules generated, see at least [0016], [0051]); 
constructing a decision tree, wherein the decision tree has a depth that is less than a predefined depth (i.e., generating regression trees, an optimal number of tree levels should be selected, see at least [0044]); 
generating a set of human-readable transaction categorization rules, wherein a total number of human-readable transaction categorization rules included in the set is fewer than the limit (i.e., outputting the optimized set of rules in human readable/interpretable form, reduction to the number of rules, see at least [0053], [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson to determining a limit on a total number of transaction categorization rules to be generated, and a total number of human-readable transaction categorization rules included in the set is fewer than the limit as similarly taught by Xiong because the reduction to the number of rules may help human operators perform manual 
Lee teaches applying one or more machine learning feature selection algorithms to determine a second set of features, wherein the second set of features is smaller in number than the first set of features (i.e., feature selection to find a subset of features, see at least [0003]-[0010], [0017]); 
	applying a test data set to the decision tree to determine an accuracy level for each node included in the decision tree (i.e., apply testing set to the tree to determine the accuracy to the testing set, see at least [0120]-[0129]); 
selecting, from the plurality of nodes, a subset of nodes that are associated with a predefined accuracy level (i.e., feature goodness values and the root node feature subset are used by the feature choice step to generate the feature subset, the resulting feature subset includes all root node features and the desired number of high ranked non root node features, see at least [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that the second set of features is smaller in number than the first set of features, applying a test data set to the decision tree to determine an accuracy level for each node included in the decision tree, and selecting, from the plurality of nodes, a subset of nodes that are associated with a predefined accuracy level, as 

As per claim 2, Jenson teaches selecting a pending transaction (i.e., when user device engages in an activity, such as a transaction involving financial information, see at least [0117]); and 
	categorizing the pending transaction based on the set of human-readable transaction categorization rules (i.e., utilize the rules to determine whether or not the activity is legitimate, see at least [0117]).

As per claim 3, Jenson does not explicitly teach wherein applying the one or more machine learning feature selection algorithms comprises: applying a plurality of iterations of a machine learning feature selection algorithm; or applying a plurality of machine learning feature selection algorithms.
Lee teaches wherein applying the one or more machine learning feature selection algorithms comprises: applying a plurality of iterations of a machine learning feature selection algorithm (i.e., iterative refinement collection of discriminate features, see at least [0118]); or applying a plurality of machine learning feature selection algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that applying the one or more machine learning feature selection algorithms comprises: applying a plurality of iterations of a machine learning feature selection algorithm as similarly taught by Lee such that a feature 

As per claim 5, Jenson teaches determining a transaction maturation time (i.e., input parameter can specify a range of time with respect to the historical data to be acquired, see at least [0043]); and 
selecting the limit based on the transaction maturation time (i.e., input parameter can specify a range of time with respect to the historical data to be acquired, see at least [0043]).

As per claim 6, Jenson teaches wherein the second set of features includes one of a total transaction amount of a first party included in a machine-based transaction, a recent activity level of the first party, a transaction amount of the machine-based transaction, or a transaction location of the machine-based transaction (i.e., status of an account, inactive or unused for a long time or frequently used, feature that specifies a location, see at least [0037], [0051]). 

As per claim 7, Jenson does not explicitly teach wherein the one or more machine learning feature selection algorithms includes one of: a Markov blanket algorithm, a CorrSF algorithm, a Fast Correlation Based Filter (FCBF) algorithm, or a RELIEFF algorithm.
Lee teaches one or more machine learning feature selection algorithms includes a RELIEFF algorithm (see at least [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that the one or more machine learning feature selection algorithms includes one of: a Markov blanket algorithm, a CorrSF 

As per claim 8, Jenson teaches wherein the machine-based transactions include matured transactions that have completed and been classified as a benign transaction or a fraudulent transaction (i.e., utilizing information about known legitimate activities and known illegitimate activities included in the historical data, see at least [0038], [0039]).

As per claim 9, Jenson teaches wherein the machine-based transactions include transactions conducted between one or more user devices and one or more merchant devices (see at least [0002], [0030], [0038]).

As per claims 10, 12, 14, and 15, these are the non-transitory machine-readable medium claims of claims 1, 8, 3, and 5.  Therefore, claims 10, 12, 14, and 15 are rejected using the same reasons as claims 1, 8, 3, and 5.

As per claim 13, Jenson does not explicitly teach wherein generating the set of human-readable transaction categorization rules based on the third set of features includes: generating a 
	Xiong teaches generating a set of human-readable transaction categorization rules includes: generating a description corresponding to a human-readable transaction categorization rule based on a property and a value associated with a feature (i.e., rules can be arranged in a human interpretable form, for example, with the attributed name for the variable symbols, and the meaning of the value partitions, see at least [0050], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that generating the set of human-readable transaction categorization rules based on the third set of features includes: generating a description corresponding to a human-readable transaction categorization rule based on a property and a value associated with a feature as similarity taught by Xiong because rules in human readable/interpretable form may help human operators perform manual fraud identification (see at least [0054] of Xiong).

As per claims 16 and 18-20, these are the system claims of 10 and 12-14.  Therefore, claims 16 and 18-20 are rejected using the same reasons as claims 10 and 12-14.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson, in view of Xiong, further in view of Lee, further in view of Zeng et al. “A novel feature selection method considering feature interaction” (hereinafter Zeng).

As per claim 4, Jenson teaches wherein determining the second set of features comprises: determining a first feature and a second feature (see at least [0060], [0061]).
Jenson does not explicitly teach determining that an association of both the first feature and the second feature provides a higher level of transaction accuracy than does the first feature or the second feature alone; and responsive to the determining, including the first feature and the second feature in the second set of features.
Zeng teaches determining a first feature and a second feature (i.e., determine interaction weight factor between two features, see at least pages 2656-2657, section 1, pages 2659-2660, section 5); 
determining that an association of both the first feature and the second feature provides a higher level of transaction accuracy than does the first feature or the second feature alone (i.e., determine interaction weight factor between two features, interacting features are those that appear to be irrelevant with the class individually, but when it combined with other features, it may highly correlate to the class. see at least pages 2656-2657, section 1, pages 2659-2660, section 5); and
responsive to the determining, including the first feature and the second feature in the second set of features (i.e., selecting subset of features producing the highest accuracy, selection based on interaction weight factor, see at least pages 2656-2657, section 1, pages 2659-2660, section 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson to determine that an association of both the first feature and the second feature provides a higher level of transaction accuracy than does the first feature or the second feature alone; and responsive to the determining, including the first 

As per claim 11, this is the non-transitory machine-readable medium claim of claim 4. Therefore, claim 11 is rejected using the same reasons as claim 4. 

As per claim 17, this is the system claim of claim 4. Therefore, claim 17 is rejected using the same reasons as claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xin et al. (US 2015/0379166) is cited to teach feature selection in statistical models.
Choi et al. (US 2017/0200164) is cited to teach detecting fraudulent transactions using machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121